Citation Nr: 0712819	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-35 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, type II, with peripheral neuropathy of 
the bilateral lower extremities, effective October 10, 2001.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin treatments and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met since October 10, 2001, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a  
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2006).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

The veteran was diagnosed with diabetes mellitus in March 
1992.  His physicians advised him to follow a restricted diet 
for control of his diabetes mellitus at least as early as 
March 1992.  A September 2002 dietitian consultation report 
revealed that this diet consisted of restricted calories, 
restricted fluids, portion control, and a low fat, low salt, 
low carb, increased fiber regimen.

The veteran previously took oral hypoglycemic agents to 
control his diabetes mellitus.  In July 1998, he was 
prescribed insulin injections as part of his control regimen.  
According to a January 2003 VA examination, the veteran takes 
insulin injections twice a day and oral medication once 
daily.  Additionally, there is no evidence that the veteran 
has had any ketoacidosis or hypoglycemic reactions.  

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  On examination in January 2003, the 
examiner noted that the veteran was restricted to a 
wheelchair but could possibly walk 50 feet if necessary.  
While the veteran has complained about the worsening pain and 
numbness in his feet and legs, it does not appear that he has 
been advised to limit his physical activity; indeed, physical 
activity has been encouraged.  The veteran's physician has 
discussed with him the importance of regular exercise, and 
has instructed him to exercise at the pool three times a 
week.  In order to meet a higher rating of 40 percent, the 
veteran must have been told by a physician that he should 
avoid any strenuous occupational or recreational activities.  
See 38 C.F.R. § 4.119, DC 7913.

The veteran has stated that his activities have been 
extremely limited due to his diabetes disability.  The more 
recent evidence does show that the veteran is mostly 
restricted to a wheelchair and has lost a lot of strength.  
However, the level of the veteran's physical activity is not 
the appropriate standard by which to judge whether his 
activities are regulated.  While the veteran attributes his 
low level of activity to his diabetes, he, as a layperson, is 
not competent to provide a medical opinion as to the severity 
of his diabetes disability, including whether he is or is not 
capable of, or must avoid, strenuous occupational and 
recreational activities, due to diabetes.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The available evidence 
does not indicate that the veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities, as is required in order to merit a higher rating 
of 40 percent.

While the veteran here has been prescribed a restricted diet 
and insulin in an effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  The veteran therefore does not meet 
the criteria for a higher rating of 40 percent.  38 C.F.R. § 
4.119, DC 7913.  As the preponderance of the evidence is 
against the claim for a higher rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002; a rating 
decision in March 2003; and a statement of the case in August 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case.  The veteran received additional notice in February 
2005.  However, the Board finds that issuance of another 
supplemental statement of the case is not necessary because 
no evidence has been received subsequent to the February 2005 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating greater than 20 percent for diabetes mellitus, type 
II, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


